DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-3 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s set of claims filled on 04/29/2021 have been reviewed by the examiner in view of the prior arts of a search record and it is agreed that the prior arts of the search fail to disclose “re-distributing the perceptually decoded frame of channels based on an assignment vector indicating at least an index of an additional coefficient sequence of an ambient HOA component in order to re-create a corresponding frame of a residual ambient HOA component and a corresponding frame of directional signals; and re-composing a current decompressed frame of the HOA representation from the recreated frame of directional signals and from the recreated frame of the residual ambient HOA component based on a data set of indices of detected directional signals and a set of dominant direction estimates, wherein the re-composing the current decompressed frame is further based on predicted signals that are predicted with respect to uniformly distributed directions from the directional signals” as shown in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            11/09/2021